      Case 1:21-cr-00136-JTN ECF No. 15, PageID.32 Filed 08/10/21 Page 1 of 2




                        UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF MICHIGAN
                             SOUTHERN DIVISION

 UNITED STATES OF AMERICA,

         Plaintiff,
                                                             Hon. Janet T. Neff
 v.
                                                             Case No. 1:21-cr-00136
 EUGENE JONAS HICKS,

       Defendant.
 ________________________________/

                             ORDER OF DETENTION

        This matter is before the Court on the government’s motion for pretrial

detention. Defendant has been charged in a three-count Indictment.              Count 1

charges him with felon in possession of a firearm, in violation of 18 U.S.C. §§ 922(g)(1)

and 924 (a)(2); count 2 charges defendant with possession with intent to distribute

controlled substances, in violation 21 U.S.C. § 841(a)(1); and count 3 charges

defendant with possession of a firearm in furtherance of a drug trafficking crime, in

violation of 18 U.S.C. § 924(c)(1)(A)(i). Given the nature of the charges, there is a

statutory rebuttable presumption in favor of detention.

        The government sought defendant’s detention on the basis that he is a danger

to the community, 18 U.S.C. § 1342(f)(1), and that he poses a significant risk of flight,

18 U.S.C. § 3142(f)(2)(A).     The Court conducted a hearing on August 9, 2021, at

which defendant was represented by counsel.

        Having considered the information presented at the hearing, the parties’ oral
   Case 1:21-cr-00136-JTN ECF No. 15, PageID.33 Filed 08/10/21 Page 2 of 2




submissions, and the information in the Pretrial Services Report, and for the reasons

stated on the record, the Court finds that defendant has rebutted the statutory

presumption of significant risk of flight. The Court also finds, however, as explained

on the record, that the government has met its burden by clear and convincing

evidence that he poses a danger to the community. The Court further finds that there

is no condition or combination of conditions that will ensure the safety of the

community. Accordingly,

      IT IS ORDERED that defendant is committed to the custody of the Attorney

General pending trial.

      DONE AND ORDERED on August 10, 2021.


                                                     /s/ Phillip J. Green
                                                    PHILLIP J. GREEN
                                                    United States Magistrate Judge




                                          2
